Citation Nr: 1035011	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  04-34 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen the 
claim of entitlement to service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from March 1987 to September 
1989 and from February 1993 to April 1994.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The issue on appeal was previously before the Board in January 
2007 when it was remanded to cure a procedural defect.  

The reopened claim of entitlement to service connection for a 
psychiatric disorder is  addressed in the REMAND portion of the 
decision below and is REMANDED to the RO.  VA will inform the 
Veteran if any further action is required on his part.  


FINDINGS OF FACT

1.  A June 2000 rating decision denied service connection for 
chronic paranoid schizophrenia and major depression; the Veteran 
did not appeal the decision which is final.  

2.  The evidence added to the record subsequent to the June 2000 
rating decision which denied service connection for a psychiatric 
disorder is not duplicative of evidence previously submitted and 
the evidence, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection for a 
psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The June 2000 rating decision which denied service connection 
for chronic paranoid schizophrenia and major depression is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  The evidence received subsequent to the June 2000 rating 
decision which denied service connection for chronic paranoid 
schizophrenia and major depression is new and material and the 
Veteran's claim has been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a); see also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Further, in Kent v. Nicholson, 20 
Vet. App. 1 (2006), the United States Court of Appeals for 
Veterans Claims (Court) established significant requirements with 
respect to the content of the notice necessary for those cases 
involving the reopening of previously denied claims.

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the previously 
denied claim of service connection for a psychiatric disorder.  
Accordingly, any deficiency under the VCAA regarding that aspect 
of the Veteran's appeal has been rendered moot, and no further 
discussion is warranted.  Furthermore, as the reopened claim of 
entitlement to service connection for a psychiatric disorder is 
being remanded for additional evidentiary development, any other 
possible deficiency of notice as required by the VCAA can be 
rectified at that time.  

Analysis

In March 1999, the Veteran submitted a claim of entitlement to 
service connection for major depression and paranoid type 
schizophrenia.  

Generally, service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
during active duty, or for aggravation of a preexisting injury 
suffered or disease contracted within the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In June 2000, the RO denied the claim.  The RO found that there 
was no record of treatment for major depression and paranoid type 
schizophrenia during the Veteran's active duty service.  The 
evidence of record at the time of the June 2000 rating decision 
consists of the service treatment records and post service VA and 
private medical evidence documenting treatment for mental 
disorders beginning in September 1995.  The service treatment 
records included a Report of Medical History dated in March 1994 
which included an annotation of "depression - poor 
classification for college educated person."  A mental status 
examination conducted in March 1994 resulted in an Axis I 
diagnosis of occupational problems and an Axis II diagnosis of 
personality disorder not otherwise specified.  The examiner 
determined that there was no psychiatric disease or defect 
demonstrated clinically that would warrant disposition of the 
Veteran's discharge through medical channels.  None of the 
medical evidence of record at the time of the June 2000 decision 
linked a mental disorder to the Veteran's active duty service.  
The Veteran was informed of the June 2000 rating decision and of 
his procedural and appellate rights via correspondence dated the 
same month.  The Veteran did not appeal the June 2000 rating 
decision which became final.  

In September 2001, the Veteran submitted a claim of entitlement 
to service connection for schizoaffective disorder, 
bipolar/depressive disorder.  Under pertinent law and VA 
regulations, VA may reopen and review a claim that has been 
previously denied if new and material evidence is received since 
the last final decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); Evans v. West, 12 Vet. App. 22 (1998).

The definition of "new and material evidence" as set forth in 38 
C.F.R. § 3.156(a) was revised, effective August 29, 2001.  This 
regulation provides:  A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. Reg. 
45630 (2001) (codified as amended at 38 C.F.R. § 3.156(a)).  This 
latest definition of new and material evidence only applies to a 
claim to reopen a finally decided claim received by VA on or 
after August 29, 2001.  Id.  As the appellant in this case filed 
an application to reopen the claim for service connection for 
right knee strain in September 2001, the revised version of 
§ 3.156 is applicable in this appeal.  Furthermore, for purposes 
of the "new and material" evidence analysis, the credibility of 
the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-13 (1992). 

The evidence added to the record subsequent to the June 2000 
rating decision consists of private and VA medical records, 
numerous statements from the Veteran, copies of medical treatises 
dealing with mental health issues, and, significantly, a letter 
dated in July 2010 from a private psychologist.  With the 
exception of the July 2010 letter, the VA and private medical 
evidence associated with the claims file subsequent to the June 
2000 rating decision documents complaints of, diagnosis of or 
treatment for mental disorders.  With the exception of the July 
2010 letter, none of this evidence links a currently existing 
mental disorder to the Veteran's active duty service.  This 
evidence is not new and material.  The treatises submitted by the 
Veteran deal with mental health issues on a general basis and do 
not discuss, with any specificity, the Veteran's particular 
mental health background.  The treatises are not new and 
material.  The lay statements and the numerous statements 
submitted by the Veteran are not new and material.  The fact that 
the Veteran was alleging he had a mental disorder which was due 
to his active duty service was of record at the time of the prior 
final denial.  The Board finds the July 2010 letter from the 
private psychologist satisfies the definition of new and material 
evidence as set forth in 38 C.F.R. § 3.156(a).  The statement was 
not of record at the time of the June 2000 rating decision which 
denied the claim.  Furthermore, the author of the letter 
diagnoses the current existence of paranoid type chronic 
schizophrenia and opines that the currently existing mental 
disorder, more likely than not, began during the Veteran's active 
duty service.  The Board finds this evidence is also material to 
the claim as the evidence, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for a psychiatric disorder.  As new and material 
evidence has been received, the Veteran's claim of entitlement to 
service connection for a psychiatric disorder has been reopened.  

Prior to de novo adjudication of the claim of entitlement to 
service connection for a psychiatric disorder, additional 
evidentiary development is required which is addressed below.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a psychiatric disorder has 
been reopened.  The appeal is granted to that extent only.  


REMAND

The evidence in the claims file demonstrates that the Veteran has 
been in receipt of Social Security benefits.  Three attempts have 
been made by the RO to obtain the Social Security decision and 
the medical records upon which it was based.  These attempts at 
obtaining the records consisted of sending faxes to the Social 
Security Administration requesting the records.  While Social 
Security responded to one of the faxes by indicating that the 
Veteran was entitled to disability benefits, no Social Security 
records have been obtained.  In a December 2009 Memorandum, the 
RO indicated that the Social Security records were unavailable 
for review, citing the three requests via fax for the 
information.  Significantly, the RO has never received any 
indication from the Social Security Administration that the 
records are not available.  In May 2010, Social Security informed 
the Veteran's spouse that medical records were available but 
requested $467.80 for copies.  This demonstrates to the Board 
that a Social Security file is available.  The Board finds 
further attempts to obtain this evidence must be accomplished 
until either the evidence is received or VA determines that the 
evidence is not available from the Social Security 
Administration.  

Pursuant to 38 U.S.C.A. § 5103A(b)(2), whenever the Secretary, 
after making such reasonable efforts, is unable to obtain all of 
the relevant records sought, the Secretary shall notify the 
claimant that the Secretary is unable to obtain records with 
respect to the claim.  Such a notification shall-

(A) identify the records the Secretary is unable to obtain; 

(B) briefly explain the efforts that the Secretary made to obtain 
those records; and 

(C) describe any further action to be taken by the Secretary with 
respect to the claim. 

This provision of the VCAA is codified at 38 C.F.R. § 3.159(e) as 
the duty to notify a claimant of the inability to obtain records.  
VA has not complied with this duty.  No letter has been sent to 
the Veteran regarding VA's unsuccessful attempts to obtain the 
Social Security records.  A letter which complies with the 
requirements of 38 U.S.C.A. § 5103A(b)(2) must be sent.    

The Veteran submitted a statement in February 2008 wherein he 
reports that two health care professionals, Kenneth Fuller, M.D. 
and Robert Woodward both opined that the onset of the Veteran's 
psychiatric disorder was as likely as not to have occurred during 
his military service.  No statements from these men have been 
associated with the claims file.  The Veteran should be informed 
that he should obtain, in writing, statements from the health 
care professionals which include the above opinions and submit 
them in support of his claim.  

As set out above, there is now of record some evidence linking a 
currently existing mental disorder to the Veteran's active duty 
service on a direct basis in the form of the July 2010 letter 
from the private psychologist.  The author noted that, during 
active duty, the Veteran was found to have a history of passive 
aggressive and anti-social behavior and was discharged for a 
personality disorder.  He opined this was the start of the 
Veteran's schizophrenia.  Significantly, the author did not 
provide a rationale for his opinion.  The author did not address 
the in-service determination that there was no psychiatric 
disease or defect demonstrated clinically that would warrant 
disposition of the Veteran's discharge through medical channels.  
A medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the required 
degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 
187 (1999).  The Board finds the probative value of the July 2010 
opinion is negated by the failure to provide a rationale for the 
opinion.  However, as there is some evidence linking a current 
mental disorder to the Veteran's active duty service on a direct 
basis, the Board finds the Veteran should be afforded a VA 
examination to determine the current nature, extent and etiology 
of any mental disorder or disorders found on examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for mental disorders since his 
service discharges.  After securing any 
necessary releases, obtain those records 
which have not already been associated with 
the claims file.  Regardless of the 
Veteran's response, obtain all outstanding 
VA medical records.  

2.  Obtain from the Social Security 
Administration the records pertinent to the 
appellant's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.  
Continue attempts to obtain these records 
until the evidence is received or a reply 
is received from Social Security 
Administration indicating that the records 
are not available.  

3.  If, after making reasonable efforts to 
obtain any records identified by the 
Veteran including records from Social 
Security Administration, the RO is unable 
to secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) describe 
any further action to be taken by the RO 
with respect to the claim and, for 
non-Federal records, (d) provide a notice 
that the Veteran is ultimately responsible 
for providing the evidence.  The RO must 
provide this notice for all evidence which 
VA attempted to obtain without success 
during the course of the appeal.  The 
Veteran must then be given an opportunity 
to respond.

4.  Inform the Veteran to obtain, in 
writing, statements from Kenneth Fuller, 
M.D. and Robert Woodward, as set out 
above, which link a currently existing 
mental disorder to the Veteran's active 
duty service, as well as an addendum 
opinion from Jonathan Mangold, PhD, 
setting forth the reason(s) for his 
conclusion that the appellant's acquired 
psychiatric disorder, chronic paranoid 
type schizophrenia, more likely than not 
had its onset during military service.  

5.  Following completion of the above, 
schedule the Veteran for a VA examination 
by an appropriately qualified health care 
professional to determine the nature, 
extent and etiology of any psychiatric 
disorder found on examination.  The 
Veteran's claims folder should be made 
available to and pertinent documents 
therein reviewed by the examiner.  The 
examination report should reflect that such 
a review was conducted.  Any indicated 
studies or tests should be accomplished.  
All clinical findings should be reported in 
detail.  For each psychiatric disability 
diagnosed, the examiner should provide an 
opinion, based upon review of the all of 
the Veteran's pertinent medical history and 
with consideration of sound medical 
principles, as to whether it is at least as 
likely as not (a 50% or greater 
probability) that such disability was 
manifested during or otherwise caused by 
the Veteran's active duty service.   The 
examiner must explain the medical rationale 
for any conclusions and discuss relevant 
service treatment records, service 
personnel records, and post-service medical 
records as well as any other relevant 
evidence of record including the lay 
statements and the Veteran's post service 
history.

6.  After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, readjudicate the issue of 
entitlement to service connection for a 
psychiatric disorder.  If the appeal 
remains denied, a supplemental statement of 
the case which addresses all evidence 
received subsequent to the last 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


